COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-14-00203-CV


In the Interest of D.Z. and E.Z.,          §    From the 322nd District Court
Children
                                           §    of Tarrant County (322-550611-14)

                                           §    May 21, 2015

                                           §    Opinion by Justice Dauphinot


                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment. It is ordered that the judgment of the

trial court is reversed and the case is remanded to the trial court for trial.

      It is further ordered that Appellee E.Z. shall pay all costs of this appeal, for

which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS


                                       By __/s/ Lee Ann Dauphinot_____________
                                          Justice Lee Ann Dauphinot